DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on August 17, 2021. Claims 2, 5, 8, 11, 14 and 17 have been canceled. Claims 1, 3, 4, 6-7, 9, 13, 15 have been amended. Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are allowed.
The prior art of record fails to teach or fairly suggest combining by the Q&A device, the one or more first key information points and the one or more second key information points into a Q&A search keyword; retrieving by the Q&A device, a question matching with the Q&A search keyword and an answer corresponding to the question in a Q&A library; taking by the Q&A device, the answer corresponding to the question as the answer to the question entered by the user, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 7 and 13.
Thus prior arts made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 10, 2021